—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in denying his suppression motion. The court properly concluded that defendant was not in custody at the house when he made the initial admissions. A reasonable man, innocent of any crime, would not have believed himself to be in custody at the time (see, People v Yukl, 25 NY2d 585, 589, mot to amend remittitur denied 26 NY2d 883, cert denied 400 US 851). Further, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Donalty, J. — Assault, 1st Degree.) Present — Green, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.